Case 1:19-cv-00597 Document 51-2 Filed 04/16/21 Page 1 of 1 PagelD #: 302

Exhibit No. 2: DECLARATION OF T.J. BAKER

In the matter of:
Graham et al. v. Justice Energy, Inc., et al., Civil Action No. 1:19-cv-00597

I, T.J. Baker, declare under penalty of perjury pursuant to 28 U.S.C. § 1746, as follows:

1) I serve as the Associate General Counsel of the International Union, United Mine
Workers of America (““UMWA”). I have worked for the UMWA since February 2018.

2) In my capacity as an Associate General Counsel, I represent Plaintiffs in the above-
referenced case. As detailed more fully in Plaintiff's Notice of Motion For An Order To
Show Cause Why Defendants Should Not Be Found In Civil Contempt Of A Court Order
and the Memorandum, since the issuance of the January 21, 2020 Consent Order I have
been tasked with communicating directly with retiree Plaintiffs regarding this case.
During those communications, I learned from retiree Plaintiffs about periodic
interruptions to retiree prescription drug coverage. I also assisted them in seeking
restoration of prescription drug coverage.

3) I have reviewed Plaintiff's Notice of Motion For An Order To Show Cause Why
Defendants Should Not Be Found In Civil Contempt Of A Court Order and the
Memorandum in support thereof and hereby verify that the averments set forth in these
documents are true and correct to the best of my knowledge.

I declare under penalty of perjury that the foregoing is true and correct. Executed on:

U-(G-2l

Zz

T.J. Baker (Signature)

 

 
